DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has made amendments to overcome the rejections under 35 USC 112 in the previous Office Action.  These amendments have resulted in a new understanding of the claimed subject matter.  In light of this, newly amended claim 1 is taught by Laubenstein, as shown below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laubenstein et al. (“Laubenstein”; US 2017/0070049), in view of Alturi et al. (“Alturi”; US 2018/0050686).
Regarding claim 1: Laubenstein discloses a power system having an electrical generating system (24, Fig. 1) and a battery (40a), the power system comprising: 
an electric power generator (EPG) (24) mechanically connected to a mechanical mover, wherein a rectified output (via 25) from the PMG is coupled to a high voltage DC bus (50), 
a low voltage DC bus (from 40a to 35a) coupled to the battery, 
a DC boosting circuit (35a) including a boost converter (35a) connected between the low voltage DC bus and the high voltage DC bus (as shown in Fig. 1), 
an inverter (20) having a DC input coupled to the high voltage DC bus and an alternating current (AC) output coupled to an AC bus (from 20 to 31); and 
a controller in sensory communication with the high voltage DC bus and the low voltage DC bus, the controller selectively allowing an increased DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus in response to a reduction of the DC voltage in the high voltage DC bus (paragraph 0053 –“When the voltage level falls below the first low voltage setpoint 184a, the first regulator 35a begins transferring power from the first energy storage device 40a to the common DC bus 50, as discussed above with respect to FIG. 6, to keep the voltage on the DC bus 50 at the voltage reference setpoint 180”), the controller also selectively allowing a decreased DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus in response to an increase of the DC voltage in the high voltage DC bus (inherent in paragraph 0054 as when the voltage nears the setpoint the voltage through the boosting circuit will decrease),
wherein the high voltage DC bus operates within a normal range (inherent), and 
wherein, when the high voltage DC bus drops below a threshold (first voltage reference setpoint 180), the controller initiates a clock oscillator to set up a timer for at least a time period and allows an increased DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus to increase a current flow in the high voltage DC bus (paragraph 0054 - as Fig. 11 shows a time period in which the voltage is at 184a, until it increases back to 180).
Laubenstein does not explicitly disclose a supplemental power system for an electrical generating system incorporating an internal combustion engine (ICE) having a starting battery power source and the generator mechanically connected to the ICE, the high voltage DC bus operates within a normal range of 390V to 410V DC, the high voltage DC bus drops below 330 V DC, a timer for at least a 10 second time period.
However, Alturi discloses a supplemental power system (122, Fig. 1) for an electrical generating system incorporating an internal combustion engine (ICE)  (102) having a starting battery power source (134) and a generator (122) mechanically connected to the ICE.
And, in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator and battery of Laubenstein to fit in the ICE power generator of Alturi in order to increase the applications of the system, and to have the DC bus operate in the claimed normal range, the threshold to be 330V DC, and the time to last for at least 10 seconds in order to ensure the HV DC bus adequately received the increase in voltage. 
Regarding claim 4: Laubenstein discloses when the high voltage DC bus subsequently attains a voltage set point (182a), the controller decreases a DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus when the high voltage DC bus.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the high voltage DC bus of Laubenstein to operate in the claimed range in order to design an optimal system based on required parameters. 
Regarding claim 6: Laubenstein discloses when the high voltage DC bus subsequently attains at least the setpoint voltage and the timer has expired, the controller decreases a DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus to decrease the current flow in the high voltage DC bus (when the voltage is at 182a, above threshold 180, paragraph 0054). 
Regarding claims 7-10: Laubenstein discloses a DC boosting circuit that provides power for a certain time period but does not explicitly disclose the DC boosting circuit can provide at least 1.5 kW or 3 kW of transient DV power to the high voltage DC bus for a period of at least 10 seconds or 20 seconds.
However, it has been held that where the general conditions of a claim are discovered in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, 235 (CCPA 1955).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the DC boosting circuit of Laubenstein to operate in the claimed range in order to design an optimal system based on required parameters. 
Regarding claim 11: Laubenstein discloses the DC boosting circuit and controller but do not explicitly disclose the DC boosting circuit and controller are mounted directly to the diesel generator.
However, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to mount the components of Laubenstein directly to the generator in order to save space. 
Regarding claim 12: Laubenstein discloses the DC boosting circuit and controller, and Alturi discloses a starting battery compartment but do not explicitly disclose the DC boosting circuit and controller is fully contained within the starting battery compartment.
However, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to mount the components of Laubenstein in the starting battery compartment in order to save space. 
Regarding claim 13: Laubenstein discloses the controller can increase the DC current flow from the low voltage DC bus through the DC boosting circuit to the high voltage DC bus on a user selectable emergency basis when the internal combustion engine is not operating (paragraph 0065, as the user can control the data at any time).
Regarding claim 17: Laubenstein discloses the electrical power generator is selected from the group consisting of a homopolar generator, a magnetohydrodynamic generator and an induction generator (in this case induction, as it is the standard).
Regarding claim 18: Laubenstein modified by Alturi discloses a starting battery, Laubenstein further discloses the starting battery is selected from the group consisting of a capacitor, an electric double-layer capacitor, a flywheel, a battery, a rechargeable battery and a traction battery (a rechargeable battery, paragraph 0007).
Regarding claim 19: Laubenstein discloses the starting battery is selected from the group consisting of a lead-acid battery, a nickel-metal-hydride battery, a lithium ion battery, a lithium polymer battery and a bipolar battery (lithium ion, paragraph 0040).
Regarding claim 20: Laubenstein discloses the electrical power generator, the starting battery, the low voltage DC bus, the DC boosting circuit, the inverter and the controller, but does not explicitly disclose a mobile vehicle selected from the group consisting of a car, a truck, an automobile, a bus, a train, a locomotive, a boat, a submarine, a plane, a jet and a helicopter.
However, Alturi discloses a mobile vehicle selected from the group consisting of a car, a truck, an automobile, a bus, a train, a locomotive, a boat, a submarine, a plane, a jet and a helicopter (a car).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator and battery of Laubenstein to fit in the car of Alturi in order to increase the applications of the system. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Laubenstein and Alturi as applied to claim 1 above, and further in view of Christman et al. (“Christman”; US 2015/0217761).
Regarding claim 16: Laubenstein discloses an electrical generator but does not explicitly disclose the electrical power generator is a permanent magnet generator.
	However, Christman discloses a permanental magnet generator (paragraph 0017).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator of Laubenstein to be a PMG in order to effectively generate power. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832